internal_revenue_service number info release date cc psi 1-genin-155244-01 dec uilc we are responding to your correspondence requesting relief in order to re- establish s_corporation status the information submitted explains that the taxpayer corporation was involved in a stock transfer involving an ineligible shareholder resulting in a termination of s_corporation status a corporation that believes its election was terminated inadvertently may request a determination of inadvertent termination from the commissioner the request is made in the form of a private_letter_ruling request submitted to the national_office the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your position including a detailed explanation of the event causing termination when and how the event was discovered and the steps taken to return the corporation to small_business_corporation status please include the proper user_fee and refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2001_1
